             Case 3:20-sw-00039-RCY Document 1 Filed 02/14/20 Page 1 of 14 PageID# 1
AO 106(Rev. 04/10) Application for a Search Warrant



                                       United States District Court
                                                                       for the
                                                                                                                           FEB
                                                            Eastern District of Virginia
                                                                                                                                            COURT

                In the Matter ofthe Search of
            (Briefly describe the property to be searched
             or identify the person by name and address)                             Case No. 3:20-SW-
A BLACK ALCATEL MODEL A405DL, CURRENTLY IN
THE CUSTODY OF THE HENRICO COUNTY POLICE
      AT 7721 E. PARHAM ROAD. HENRICO, VA.

                                             APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A

located in the                Eastem              District of                Virginia              ,there is now concealed (identify the
person or describe the property to be seized)'.

 See Attachment B


             The basis for the search under Fed. R. Crim. P. 41(c)is (check one or more):
                   fifevidence ofa crime;
                   isf contraband, fruits ofcrime, or other items illegally possessed;
                   af property designed for use, intended for use, or used in committing a crime;
                   □ a person to be arrested or a person who is unlawfully restrained.

             The search is related to a violation of:

              Code Section                                                    Offense Description
        Title 18 U.S.C. §§1951 (a) and             Hobbs Act Robbery and Aid and Abet
        2
        Title 18 U.S.C. §§ 924(c) and 2            Use of a Firearm in a Crime of Violence and Aid and Abet
             The application is based on these facts:
        See Affidavit


              af Continued on the attached sheet.
              □ Delayed notice of                 days (give exact ending date if more than 30 days:                       ) is requested
                  under 18 U.S.C. § 3103a, the basis of which is set forth on the attach^ sheet.


                                                                                                  Applicant's signature

                                                                                           Philip Johnakin, Task Force Officer
                                                                                                  Printed name and title


Sworn to before me and signed in my presence.


Date:              02/14/2020
                                                                                                    Judge's signature

City and state: Richmond, Virginia                                               Honorable Roderick C. Young, U.S. Magistrate Judge
                                                                                                  Printed name and title
Case 3:20-sw-00039-RCY Document 1 Filed 02/14/20 Page 2 of 14 PageID# 2
Case 3:20-sw-00039-RCY Document 1 Filed 02/14/20 Page 3 of 14 PageID# 3
Case 3:20-sw-00039-RCY Document 1 Filed 02/14/20 Page 4 of 14 PageID# 4
Case 3:20-sw-00039-RCY Document 1 Filed 02/14/20 Page 5 of 14 PageID# 5
Case 3:20-sw-00039-RCY Document 1 Filed 02/14/20 Page 6 of 14 PageID# 6
Case 3:20-sw-00039-RCY Document 1 Filed 02/14/20 Page 7 of 14 PageID# 7
Case 3:20-sw-00039-RCY Document 1 Filed 02/14/20 Page 8 of 14 PageID# 8
Case 3:20-sw-00039-RCY Document 1 Filed 02/14/20 Page 9 of 14 PageID# 9
Case 3:20-sw-00039-RCY Document 1 Filed 02/14/20 Page 10 of 14 PageID# 10
Case 3:20-sw-00039-RCY Document 1 Filed 02/14/20 Page 11 of 14 PageID# 11
Case 3:20-sw-00039-RCY Document 1 Filed 02/14/20 Page 12 of 14 PageID# 12
Case 3:20-sw-00039-RCY Document 1 Filed 02/14/20 Page 13 of 14 PageID# 13
Case 3:20-sw-00039-RCY Document 1 Filed 02/14/20 Page 14 of 14 PageID# 14
